Citation Nr: 1714307	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy on active duty from June 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement in June 2011.  Since 2011, the Veteran has moved to New Mexico, and the Agency of Original Jurisdiction (AOJ) is now with the RO in Albuquerque, New Mexico.

The Veteran testified before a Veterans Law Judge of the Board via videoconference hearing in September 2014.  A transcript of the hearing is associated with the claims folder.  In April 2016, the Veteran was notified that the Veterans Law Judge he testified before was unavailable to decide the current claim and asked whether he wanted a new hearing with a new judge or if he wanted to waive a subsequent hearing.  The Veteran waived his right to a new hearing in April 2016.

Claims for entitlement to service connection for prostate cancer and diabetes (most recently denied by the RO in a September 2013 rating) have again been raised by the record in the September 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In January 2015, the Appeals Management Office determined that these claims require immediate attention by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's currently diagnosed heart condition did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart disease, to include as secondary to Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2010 and November 2010 regarding the claim for entitlement to service connection for heart disease.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.

In November 2014, the Board remanded this matter with instruction to contact the Veteran and ask him to clarify whether he filed a claim for Social Security benefits in part based on his heart disorder.  VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Although the record indicates, in a June 2013 medical treatment record and in a July 2013 medical exam, that the Veteran may have applied and may be receiving SSA benefits, the Veteran does not directly make this assertion.  In December 2014, the VA sent a letter to the Veteran asking him to provide clarification regarding these benefits, but the Veteran did not respond.  The sole acknowledgment of this request came in the form of an Informal Hearing Presentation submitted by the Veteran's representative in February 2017.  Clarification regarding any Social Security benefits received by the Veteran has not been received.

In consideration thereof, the Board finds that there is no prejudice to the Veteran in adjudicating the merits of the appeal for a heart condition, to include as secondary to exposure to Agent Orange, because there is no indication that there are any records held by SSA that are relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).  Based on the above, the actions taken by the RO constitute substantial compliance with the November 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection 

The Veteran reports that he served aboard the USS Taluga AO-62 from October 1966 to March 1968 and participated in Operation "Market Time" during that time.  He contends that the ship never docked in Vietnam but that he was exposed to herbicides while performing his duties, including transporting and transferring barrels of chemicals to smaller ships for distribution to Vietnam.  The Veteran contends that all barrels were marked with skull and bones, flammable, poisonous, and hazardous.

In the Veteran's September 2014 hearing, the Veteran testified that the USS Taluga traveled up and down the coast and in the harbor of Da Nang.  He reports that they traveled in brown water areas and went to pick up Marines from small boats.  He also reports that he never went onto the small boats and never went into the brown water.  In the hearing, he contends that he was in the blue water in Da Nang Harbor and was exposed to Agent Orange during such time.  In the hearing, the Veteran and his spouse contend that while in service the Veteran drank water from the ocean that may have been contaminated with Agent Orange.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise.  If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in Vietnam between January 9, 1962 and May 7, 1975, is presumed to have been exposed to herbicides, such as Agent Orange, during such service.  Certain specified diseases, including ischemic heart disease, will be presumed service-connected due to herbicide exposure during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, however, the Veteran's heart disease did not manifest until 1997, almost 30 years after service, and there is no indication of a heart condition or symptoms of a heart condition prior to, during, or within one year of service.

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedures Manual M-21 (Manual) for interpretive guidance.  VA regulations state that Veterans who served aboard large ocean-going ships that operated on the offshore waters of the Republic of Vietnam are often referred to as blue-water Veterans because of the blue color of the deep offshore waters.  See VA Adjudication Procedures Manual M21-1MR, IV.ii.2.C.3.m.  They are distinguished from brown-water Veterans who served aboard smaller patrol vessels or their supply vessels that operated on the brown-colored freshwater rivers, canals, and delta areas making up the inland waterways of Vietnam.  Id.  Brown-water Navy and Coast Guard Veterans who served on inland waterways receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  Id.  The Manual states that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  Id.  After review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

In this case, the Board finds that exposure to Agent Orange or other herbicide agents may not be presumed.  Further, the preponderance of the evidence is against a finding of actual exposure.  The Veteran's service personnel records reflect that he served on the USS Taluga from October 1966 to March 1968, and his DD Form 214 shows that he received the National Defense Service Medical, the Vietnam Service Medal, and the Vietnam Campaign Medal.  The Veteran's general contention is that he was exposed to herbicides while stationed aboard the USS Taluga, a fleet oiler, off the coast of Vietnam.  As a consequence, the Veteran argued that he was entitled to presumptive service connection for heart disease.  See 38 C.F.R. § 3.309(e) (2016).

In the Veteran's September 2014 hearing, he reaffirms that he never stepped foot on ground in Vietnam.  While the Veteran and his spouse mentioned in the September 2014 hearing that the Veteran may have drank water contaminated with Agent Orange, this is no more than speculation and the Board affords these statements no probative value.  Additionally, the September 2011, Joint Services Records Research Center Memorandum found no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  While the Veteran states that he traveled in brown water areas, the January 2010 Compensation & Pension Service Bulletin on the record as well as the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents do not indicate that the USS Taluga (AO-62) was a brown water ship nor do they show service in the inland waterways of Vietnam during the Veteran's service.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.

The Veteran also provided a Fleet Oiler (AO) Photo Index for the USS Taluga (AO-62), including information regarding the ship's Vietnam War campaigns.  As provided on the record in 2011, the USS Taluga (A)-62) Deployments & History indicates that Taluga fueled larger units as they supported the large carriers conducting strikes inland and offered support to the smaller units engaged in Operation "Market Time".  At the Veteran's hearing, he stated that he never went in any of the small boats or into the brown water.  The Veteran also reports in his December 2010 Statement in Support of Claim that the ship did not dock and that they transferred chemicals to other ships.  Service treatment records do not show any reports of exposure to herbicides.  There are no other contentions that the Veteran touched or was exposed to herbicide agents aside from transporting barrels, which may have contained unknown toxins.

The only affirmative evidence of record that the Veteran was exposed to Agent Orange are his own statements.  In the Veteran's December 2010 Statement of the Case, he states that he transferred and transported herbicides in barrels marked with a skull and bones, flammable, poisonous, and hazardous.  These statements regarding herbicide exposure due to handling barrels do not constitute competent evidence that supports his claim of service connection for heart disease.  Determinations such as whether Agent Orange was inside of a barrel and could have caused exposure as the Veteran alleges require knowledge as to specifically what was in the barrels.  The Veteran has not demonstrated that he has any actual knowledge of the contents of any barrels that he handled.  Thus, the statements made by the Veteran as to what the barrels may have contained is based on speculation and is afforded no probative weight.  The Veteran points to no specific occurrence that would indicate exposure with Agent Orange while aboard his ship.

For these reasons, the Board finds that the Veteran was not in service in the Republic of Vietnam as defined above and was not otherwise exposed to herbicides, including Agent Orange, during service.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Regarding the theory of direct service connection, the Board finds that the Veteran has a current diagnosis of coronary artery disease but does not find that it is related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury, disease, or event to which heart disease could be related.  Service treatment records reflect no injury or disease related to the heart.

Service and post-service treatment records are evidence against the Veteran's claim.  The earliest evidence of heart disease comes from medical documents from San Juan Regional Medical Center in Farmington, NM in July 1997.  Service treatment records (STR) contain no evidence of symptoms attributed to the heart condition during service or at separation from service.  The Veteran does not contend that he had any manifestation of a heart condition during service or that any aspect of his service, other than the claimed exposure to Agent Orange, caused his heart condition.  The Veteran bases his claim solely on presumptive service connection through exposure to Agent Orange.  Thus, the Board finds that direct service connection for heart disease is not warranted.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim of service connection for heart disease; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for heart disease, to include as secondary to Agent Orange exposure, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


